DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakrat et al. (US 9,189,386) and further in view of Su et al. (US 7,657,696).

Consider claim 1, Wakrat et al. discloses a memory controller, comprising: a central processing unit (CPU) configured to translate a logical address corresponding to an operation that is to be performed by a 5memory device into a physical address; and an addressing component configured to acquire information about an addressing rule supported by the memory device, among a plurality of addressing rules, from the central processing unit (CPU) and to configure an addressing table corresponding to the operation using the acquired addressing rule information and the 10physical address, (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, a memory can be designated dynamically as an SLC or MLC memory and a table is used to maintain information for access to data based on the addressing scheme of the memory location the data is stored at.), wherein the addressing rule information comprises information about a number of bits, among a plurality of bits included in the addressing table, allocated to represent one address among a plurality of addresses , and wherein the addressing rule information comprises information about allocated locations in the addressing table for representing the one address (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 15-47, the addressing rule information contains bits that indicate the Die/Plane, the block and the page locations. This information is considered information about addresses in an address table.).
As for the limitation: “wherein the addressing rule information comprises information about a number of address bus cycles to be used by the memory device”, Wakrat et al. determines and maintains addressing rule information for different memory configurations, but Wakrat et al. does not explicitly teach that a number of address bus cycles is part of that information. However, Su et al. teaches determining and maintaining, among other parameters, address cycle information for various types/configurations of NVM memory (Col. 1 lines 25-29, Col. 2 line 64 to Col. 3 line 11, Col. 5 line 58-Col. 6 line 17, Col. 8 lines 39-41, Col. 9 lines 1-3, Col. 10 lines 49-62).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wakrat et al. reference so that the addressing information in Wakrat et al. will also contain address bus cycle information as described in Su et al., because determining and maintaining address bus cycle information, among other memory addressing/accessing information as is done in Su et al. allows for the required addressing schemes/rules needed to effectively access a particular memory to be determined and maintained with reduced cost and complexity in the system (Su et al.: background of invention.).
Consider claim 2, Wakrat et al. discloses The memory controller according to claim 1, wherein the addressing component is configured to additionally acquire information about a cell type of the memory device and configure the addressing table 15in consideration of the acquired cell type information (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, the memory used is a cell memory which can be set to SLC and MLC configurations.)
Consider claim 3, Wakrat et al. discloses The memory controller according to claim 2, wherein the addressing component is configured to convert a page address, included in the physical address based on the cell type information (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, Col. 8 lines 28-43).
Consider claim 6, Wakrat et al. discloses The memory controller according to claim 1, wherein the address bus cycle supported by the memory device is variably set for each memory device (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, Col. 8 lines 28-43, Wakrat et al. discloses different addressing schemes of SLC/MLC, DIE/Plane, block and page information, this information can change based on the memory device and where the data is being stored on a particular memory device.).
Consider claim 7, Wakrat et al. discloses The memory controller according to claim 1, wherein the addressing rule information comprises information about a number of bits allocated to represent at least one of a column address and a row address (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, Col. 8 lines 28-43).
Consider claim 8, Wakrat et al. discloses The memory controller according to claim 7, wherein the row 15address includes at least one of a page address, a plane address, a block address, and a logical unit number (LUN) address (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, Col. 8 lines 28-43).
Consider claim 9, Wakrat et al. discloses The memory controller according to claim 8, wherein the addressing rule information comprises information about bit positions 20allocated to at least one of the column address, the page address, the plane address, the block address, and the LUN address (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, Col. 8 lines 28-43).
Claims 10-12 and 15-20 are directed to the memory system/method of the memory controller claims 1-3 and 5-9
Consider claim 13, Wakrat et al. discloses The memory system according to claim 10, wherein the addressing component is configured to configure the addressing table by additionally considering information about a column address management size of the memory controller (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, Col. 8 lines 28-43, selecting an SLC or MLC memory location affects how the rows and addresses are accessed.).
Consider claim 14, Wakrat et al. discloses The memory system according to claim 13, wherein the addressing component is configured to convert a column address, included in the physical address based on the column address management size information (abstract, Fig. 2, Col. 4 lines 45-48, Col. 5 lines 16-67, Col. 6 lines 18-50, Col. 8 lines 28-43, selecting an SLC or MLC memory location affects how the rows and addresses are accessed.).

Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. The applicant’s arguments pertain to the new claim limitations, which have been addressed in the appropriate claim rejections above.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ALSIP/Primary Examiner, Art Unit 2136